PER CURIAM.
We affirm the order of the trial court granting Appellee's motion for summary judgment as to the second count of Appellant’s counterclaim, alleging civil theft pursuant to section 772.11, Florida Statutes (1989). Ferry-Morse Seed Co. v. Hitchcock, 426 So.2d 958, 961 (Fla.1983); Kay v. Katzen, 568 So.2d 960 (Fla. 3d DCA 1990); St. John v. Kuper, 489 So.2d 833 (Fla. 3d DCA 1986). See also Misabec Mercantile, Inc. De Panama v. Donaldson, Lufkin & Jenrette ACLI Futures, Inc., 853 F.2d 834, 838 (11th Cir.1988).
AFFIRMED.
SMITH, SHIVERS and KAHN, JJ., concur.